DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status:
--- Claims 1, 4-15 and 37-41 are pending. Claims 2-3 and 16-36 been canceled.
--- Claims 1, 4-15 and 37-41 are allowed with the following Examiner’s amendment:
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Todd Klein on March 22, 2021. The application has been amended as follows: 

Amendments to the Claims: 
This listing of claims will replace all prior versions and listings of claims in the application: 

1. (Currently Amended) A wall mounting system comprising:
 	a force-distributing plate configured to be positioned against an outer surface of a wall;

 	a cover having a first rear face, a second rear face, and a ledge extending between the first and second rear faces, the first and second rear faces being parallel to each other and offset, the cover covering the force-distributing plate, the gap and an upper edge of the item, the first rear face of the cover contacting the item and the second rear face of the cover contacting the outer surface of the wall; and
 	a fastener that extends through the cover, the item, and the force-distributing plate and is configured to extend into the wall to fasten the cover, the item, and the force-distributing plate to the wall.

2. (Canceled)

3. (Canceled)

4. (Previously Presented) The system according to claim 1, wherein the first rear face is formed by a first vertical section of the cover and the second rear face is formed by a second vertical section of the cover, and the ledge is horizontal.

5. (Original) The system according to claim 1, wherein the item is a shelf comprising a horizontal section and an adjoining vertical section which defines the upper edge.

6. (Original) The system according to claim 5, wherein the shelf is L-shaped.  

7. (Original) The system according to claim 6, wherein the vertical section of the shelf is interspersed between the first rear face of the cover and the force-distributing plate.    

8. (Original) The system according to claim 5, wherein the gap is formed between the wall and the vertical section of the shelf, and the cover has a horizontal length at least 

9. (Original) The system according to claim 5, wherein the gap is formed between the wall and the vertical section of the shelf, and the cover has a horizontal length less than a horizontal length of the vertical section of the shelf such that the force-distributing plate is covered by the cover and a portion of the gap remains exposed for inserting part of an accessory therein.  

10. (Currently Amended) The system according to claim 1, wherein the item comprises a planar horizontal section and an adjoining planar vertical section, the ledge of the cover extending horizontally over a top of the vertical section.

11. (Original) The system according to claim 10, wherein the ledge of the cover further extends horizontally over a top of the force-distributing plate.  

12. (Original) The system according to claim 11, wherein the vertical section of the item is interspersed between the cover and the force-distributing plate.  

13.(Previously Presented)The system according to claim 1, wherein the cover, the item, and the force distribution plate comprise holes that are aligned, and wherein a first portion of the fastener extends through the holes in each of the cover, the item, and the force-distributing plate a second portion of the fastener abuts against an exposed surface of the cover and is prevented from passing through the hole in the cover, and wherein the first portion of the fastener is configured to extend into the wall. 

14. (previously Presented) The system according to claim 1, wherein the second rear face of the cover and a rear face of the force-distributing plate contacting the wall are co-planar. 

15. (Currently Amended) A wall mounting method comprising: 
, a ledge extending between the first and second rear faces, and a first hole, an item having a front surface and a second hole, and a force-distributing plate having a rear surface and a third hole;
forming an assembly by inserting a threaded shaft of a fastener through the first hole in the cover, the second hole the item, and the third hole in the force-distributing plate with the item positioned between the cover and the force-distributing plate, a portion of the threaded shaft protruding from the rear surface of the force-distributing plate;
abuttingly engaging the rear surface of the force-distributing plate against an outer face of a wall so that the portion of the threaded shaft extends through a pre-drilled hole in the wall, the item being spaced apart from the outer face of the wall by a thickness of the force-distributing plate, the first rear face of the cover contacting the front surface of the item and the second rear face of the cover contacting the wall; and
tightening the fastener to secure the assembly to the wall.

16. – 36. (Canceled)

37. (Previously Presented) The method according to claim 15 wherein the fastener comprises an expansion part coupled to the threaded shaft, and wherein the fastener is inserted into the pre-drilled hole in the wall so that the expansion part is positioned adjacent to an inner face of the wall that is opposite the outer face of the wall, and wherein tightening the fastener causes the expansion part of the fastener to expand outward and press against the inner face of the wall to secure the assembly to the wall.

38. (Currently Amended) A wall mounting system comprising:
 	at least one force-distributing plate comprising a rear surface that is in contact with an outer surface of a wall and a front surface opposite the rear surface;
	an item comprising a rear surface that is in contact with the front surface of the at least one force-distributing plate and a front surface opposite the rear surface, the rear surface of the item being spaced apart from the outer surface of the wall by a thickness of the at least one force-distributing plate;
the rear surface comprising a first portion and a second portion that are offset by a ledge, the first portion of the rear surface of the cover being in contact with the front surface of the item and the second portion of the rear surface of the cover being in contact with the outer surface of the wall; and
a fastener extending through aligned openings in the at least one cover, the item, and the at least one force-distributing plate and into the wall to couple the item to the wall.

39. (Previously Presented) The wall mounting system according to claim 38 wherein the at least one cover and the item cover an entirety of the at least one force-distributing plate.

40. (Previously Presented) The wall mounting system according to claim 38 wherein a first portion of the fastener protrudes from the outer surface of the wall, a second portion of the fastener protrudes from an inner surface of the wall, and a third portion of the fastener is positioned within the wall between the inner and outer surfaces of the wall.

41. (Currently Amended) The wall mounting system according to claim 38 wherein the at least one cover comprises a first vertical section comprising the first portion of the rear surface of the at least one cover, a second vertical section comprising the second portion of the rear surface of the at least one cover, and the ledge extending between the first and second vertical sections, wherein the first and second portions of the rear surface of the at least one cover are parallel to one another, and wherein the second portion of the rear surface of the cover is coplanar with the rear surface of the at least one force-distributing plate.

REASONS OF ALLOWANCE:

None of the prior art of record cited discloses or suggests a wall mounting system having a force-distributing plate, an item, a cover including a ledge extending between the first and second rear faces, and a fastener that are arranged in the same way as recited in claims 1, 15 and 38.  Furthermore, there is no teaching in the prior art of record which would provide a skilled person with an incentive to modify from the prior art to arrive the wall mounting system as claimed. Hence the subject matter of claims 1, 15 and 38 is believed to be patentable.
Claims 4-14, 37 and 39-41 are all dependent from claims 1, 15 and 38 respectively, are also allowable for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        
3/22/2021